Citation Nr: 1107757	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Whether reduction of the Veteran's disability compensation 
benefits to 10 percent, effective May [redacted], 1996, due to 
incarceration, was proper under the provisions of 38 U.S.C.A. 
§ 5313.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1972 to May 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
decisional letter by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDING OF FACT

On March [redacted], 1996, the Veteran was incarcerated for conviction of 
a felony; the term of incarceration exceeded 60 days; the 
combined rating for his service-connected disabilities was 40 
percent.  


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation benefits 
to 10 percent, effective May [redacted], 1996, was proper.  38 U.S.C.A. 
§§ 5107, 5313 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.103, 3.665 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case the 
facts are not in dispute and the law is dispositive.  Thus, the 
VCAA is not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.  

B.	Factual Background

In 2005, the RO received information that the Veteran was 
convicted of a felony and, as of March [redacted], 1996,was in the 
custody of the Texas Department of Criminal Justice.  He was 
sentenced to a period of incarceration in excess of 60 days.  He 
confirmed this information in statements received by the RO in 
2005, and since.  

The record indicates that at the time of the Veteran's 
incarceration, service connection was in effect for residuals of 
a right knee injury, rated 20 percent, for left knee disability, 
rated 10 percent, for seborrheic dermatitis of the face and 
scalp, rated 10 percent, and for residuals of a fracture of the 
left ring finger, rated 10 percent.  The combined disability 
rating was 40 percent.  

In April and June 2005, having received credible, undisputed 
information that the Veteran remained incarcerated i for more 
than 60 days n a state correctional facility for a felony 
conviction, the RO informed him of a proposal to reduce his 
compensation due to his incarceration.  The notice stated that he 
had 60 days to submit evidence or contentions regarding this 
matter.  The letters also informed him of his appellate rights, 
to include a hearing before VA.  In June 2005, he requested a 
hearing; in his May 2006 Substantive Appeal he requested a 
videoconference or telephone hearing.  In January 2010, he 
withdrew the hearing request.  

On September 13, 2005, the RO reduced the Veteran's compensation 
to the 10 percent rate, effective May [redacted], 1996.  

[In March 2006 correspondence, the Veteran indicated that R.V. 
was his common law spouse and requested that his benefits in 
excess of 10 percent be apportioned to her.  A June 2006 letter 
from the RO requested additional evidence from the Veteran to 
verify/establish that R.V. was indeed  his common law spouse; he 
did not respond.  no evidence was received.  An unappealed 
October 2006 decisional letter denied the Veteran's request for 
apportionment.]  
C.	Legal Criteria and Analysis

Under applicable regulation, there is a limitation on payment of 
compensation to persons incarcerated for conviction of a felony.  
The law provides, in relevant part, that any person who is 
entitled to compensation who is incarcerated in a state penal 
institution for a period in excess of sixty days for conviction 
of a felony shall not be paid such compensation for the period 
beginning on the sixty-first day of such incarceration and ending 
on the day such incarceration ends.  In the case of a Veteran 
with service-connected disability rated at 20 percent or more, he 
shall not be paid an amount in excess of the rate under 
38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  If 
the Veteran is rated at less than 20 percent, then the Veteran 
will receive one-half the rate of compensation payable under 
38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(a), (d).  

Withholding of compensation benefits by VA is required in this 
case, because the four criteria for when withholding must occur 
under the governing statute are met: (1) the Veteran is 
incarcerated, (2) the incarceration is in a State penal 
institution, (3) the incarceration exceeded 60 days, and (4) the 
incarceration is for conviction of a felony.  38 C.F.R. § 3.665.

According to 38 C.F.R. § 3.103(b)(2), no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has been 
provided a period of 60 days in which to submit evidence for the 
purpose of showing that the adverse action should not be taken.  
As noted above, the RO issued a letter in April and in June 2005, 
which informed the Veteran of a proposal to reduce his disability 
compensation due to his incarceration and stated that he had 60 
days in which to submit evidence or contentions regarding this 
matter.  Based on this evidence, VA has met the requirements for 
notification under 38 C.F.R. § 3.103.  

In numerous statements, the Veteran argues that his conviction 
was based on fraud and VA should have no power to reduce any of 
his benefits.  The Board finds no merit in this contention.  The 
governing regulation does not carve out an exception for 
convictions based on fraud,  and the Board has no authority to do 
so.   38 U.S.C.A. § 7104(c).  

The Veteran also argues that his injuries, except for that 
involving his left knee, occurred prior to the effective date of 
38 U.S.C.A. § 5313, the statute that authorizes VA to reduce the 
benefits for veterans incarcerated for a felony, and thus 
38 U.S.C.A. § 5313 should not be "retroactively" applied.  
There is no merit to this contention.  The Veteran was convicted 
of a felony and incarcerated after the effective date, October 1, 
1980, and applying the statute to him is giving the statute a 
prospective effect, that is, to reduce his benefits based upon an 
incarceration occurring on or after October 1, 1980.  The statute 
thus looks to the date of incarceration, not the date the 
disability was incurred (and later service connected and rated).  

The Veteran was properly notified of the proposed reduction and 
the reasons therefore.  He was given a full opportunity to 
respond to the proposed reduction, in accordance with 38 C.F.R. 
§ 3.665, and did respond in writing on multiple occasions.  He 
does not dispute the pertinent facts which satisfy the criteria 
as to when reduction of compensation benefits under 38 U.S.C.A. 
§ 5313 should occur.  As the nasic facts are not in controversy, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt do not apply.  

The law is clearly dispositive; the Board is not authorized to 
disregard the governing statute.  See 38 U.S.C.A. § 7104.  The 
reduction in the Veteran's compensation to the 10 percent rate, 
based on his incarceration for a felony, was proper, and his 
appeal challenging the reduction must be denied.  








ORDER

The appeal challenging the propriety of the reduction of the 
Veteran's compensation benefits to the 10 percent rate, effective 
May [redacted], 1996, due to incarceration for a felony conviction is 
denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


